Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alexander Katsulis on 4 August 2022.
The application has been amended as follows:
(Currently Amended) A computer-implemented method of tracking vessel movement, the method comprising:
	receiving, in electronic form, a first vessel data message comprising a first vessel identifier, the first vessel data message having been transmitted at a first time and being associated with a first position
	receiving, in electronic form, a second vessel data message comprising a second vessel identifier, the second vessel data message having been transmitted at a second time and being associated with a second position
determining if the first vessel identifier matches the second vessel identifier;
if the first vessel identifier matches the second vessel identifier, determining a speed required for a vessel to have moved from the first position to the second position;
determining if the speed is below a speed threshold;
if the speed is below the speed threshold, associating the first position and  position with a first vessel
if the speed is above the speed threshold, associating the first vessel identifier with the first vessel and associating the second vessel identifier with a second vessel;
updating and sorting positions of at least one of the first vessel and the second vessel based on whether the first and second vessel identifiers match and on the determined speed being below or above the speed threshold; and 
associating each of the first and second positions with a correct vessel track based on the determined speed being below or above the speed threshold.
(Previously Presented) The computer-implemented method of claim 1, wherein the first vessel identifier and the second vessel identifier are the same. 
(Previously Presented) The computer-implemented method of claim 1, wherein determining if the first vessel identifier matches the second vessel identifier comprises determining if they relate to the same vessel.
4-5.	(Cancelled) 
6.	 (Currently Amended) The computer-implemented method of claim 1, further comprising, if the first vessel identifier does not match the second vessel identifier, allocating the first and second positions to respective first and second vessel tracks
7.	(Previously Presented) The computer-implemented method of claim 6, further comprising:
	subsequently determining that the first vessel identifier matches the second vessel identifier; and
	combining the first and second vessel tracks into a single vessel track.
8-9.	(Cancelled)
10.	 (Currently Amended) The computer-implemented method of claim 6, further comprising:
	determining if the last position allocated to the first vessel track was allocated before a threshold time; and
	[[if]] when the last position allocated to the first vessel track was allocated before threshold time, deactivating the first vessel track.
11.	(Previously Presented) The computer-implemented method of claim 1, wherein the first and/or second vessel identifier comprises a maritime mobile service identity (MMSI).
12.	(Previously Presented) The computer-implemented method of claim 1, further comprising associating the first and/or second vessel identifier with a respective first and/or second vessel. 
13.	(Previously Presented) The computer-implemented method of claim 1, further comprising associating the first and/or second vessel identifier with a respective international maritime organisation (IMO) number. 
14.	(Previously Presented) The computer-implemented method of claim 13, wherein associating the first and/or second vessel identifier with a respective IMO number is performed based on information received form a port authority.
15.	(Previously Presented) The computer-implemented method of claim 13, wherein associating the first and/or second vessel identifier with a respective IMO number is performed based on a set of stored identifier-IMO pairs.  
16.	(Previously Presented) The computer-implemented method of claim 1, wherein determining the first and/or second position comprises receiving an automatic identification system (AIS) message comprising position information. 
17.	(Previously Presented) The computer-implemented method of claim 16, wherein the AIS message comprises a respective vessel identifier.
18.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
	determining if the first and/or second position is in-land; 
	determining if the first vessel identifier matches the second vessel identifier only if neither position is determined to be in-land; and
	if either position is determined to be in-land, not associating the first position and the second position with the first vessel.
19.	(Previously Presented) The computer-implemented method of claim 1, wherein the first position and the second position are consecutive positions.
20.	(Currently Amended) A non-transitory computer readable medium comprising computer-executable instructions which, when executed by a processor, cause the processor to perform a method of tracking vessel movement, the method comprising:
	receiving a first automatic identification system (AIS) position report comprising a first vessel identifier, the first AIS position report having been transmitted at a first time and being associated with a first position
receiving a second AIS position report comprising a second vessel identifier, the second AIS position report having been transmitted at a second time and being associated with a second position
determining if the first vessel identifier matches the second vessel identifier;
if the first vessel identifier matches the second vessel identifier, determining a speed required for a vessel to have moved from the first position to the second position;
determining if the speed is below a speed threshold; 
if the speed is below the speed threshold, associating the first position and position with a first vessel
if the speed is not below the speed threshold, determining that the first vessel identifier belongs to the first vessel and the second vessel identifier belongs to a second vessel;
updating and sorting positions of at least one of the first vessel and the second vessel based on whether the first and second vessel identifiers match and on whether the speed is below the speed threshold; and 
associating each of the first and second positions with a correct vessel track based on whether the determined speed is below the speed threshold.
21.	(Currently Amended) A computer-implemented method of tracking vessel movement, the method comprising:
	receiving, via a computing device, a first vessel data message comprising a first vessel identifier, the first vessel data message having been transmitted at a first time and being associated with a first position
receiving a second vessel data message comprising a second vessel identifier, the second vessel data message having been transmitted at a second time and being associated with a second position
determining, via the computing device, that the first vessel identifier matches the second vessel identifier;
determining, via the computing device, a speed required for a vessel to have moved from the first position to the second position;
associating, via the computing device, the first position andposition with a first vessel

updating and sorting positions of at least one of the first vessel and a second vessel based on whether the first and second vessel identifiers match and on the determined speed being below or above the speed threshold; and 
associating each of the first and second positions with a correct vessel track based on the determined speed being below or above the speed threshold.
22-24.	(Canceled).
ALLOWABLE SUBJECT MATTER
Claims 1-3, 6-7, and 10-21 are pending and allowed.  Claims 1, 6, 10, and 20 are currently amended.  Claims 4-5, 8-9, and 22-24 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Murray, US 20150134559 (A1) teaches a method of tracking a vessel at a processing system, including: receiving location coordinates for the vessel associated with a vessel identifier; obtaining vessel data associated with the vessel identifier; processing the vessel data; and determining whether the vessel is berthed at one of a plurality of berth locations using the processed vessel data and the location coordinates. A system for tracking a vessel is also disclosed.
In regarding to independent claims 1, 20, and 21, Murray taken either individually or in combination with other prior art of record fails to teach or render obvious a method of tracking vessel movement, the method comprising: receiving a first automatic identification system (AIS) position report comprising a first vessel identifier, the first AIS position report having been transmitted at a first time and being associated with a first position on a first vessel track; receiving a second AIS position report comprising a second vessel identifier, the second AIS position report having been transmitted at a second time and being associated with a second position on a second vessel track; 
determining if the first vessel identifier matches the second vessel identifier; if the first vessel identifier matches the second vessel identifier, determining a speed required for a vessel to have moved from the first position to the second position; determining if the speed is below a speed threshold; if the speed is below the speed threshold, associating the first position and the second position with a first vessel; or if the speed is not below the speed threshold, determining that the first vessel identifier belongs to the first vessel and the second vessel identifier belongs to a second vessel; updating and sorting positions of at least one of the first vessel and the second vessel based on whether the first and second vessel identifiers match and on whether the speed is below the speed threshold; and associating each of the first and second positions with a correct vessel track based on whether the determined speed is below the speed threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667